Citation Nr: 1757460	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-16 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah

THE ISSUES

1. Entitlement to service connection for plantar fasciitis of the left foot.

2. Entitlement to a higher (compensable) initial disability rating for scars on the left lower extremity from January 14, 2013. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 2000 to April 2001 and from July 2006 to February 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision and a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The June 2012 rating decision, in pertinent part, denied entitlement to service connection for bilateral plantar fasciitis. The December 2013 rating decision, in pertinent part, granted service connection for scars on the lower extremity, secondary to service-connected degenerative joint disease in the left knee status post meniscectomy (left knee disability), and assigned a noncompensable (0 percent) initial disability rating from January 14, 2013 (the date of the claim for service connection). 

In a May 2017 decision, the Board granted entitlement to service connection for plantar fasciitis of the right foot.  The Board then remanded the issue of entitlement to service connection for plantar fasciitis of the left foot for an addendum opinion and remanded the issue of a higher (compensable) initial disability rating for scars in the lower left extremity for the entire period from January 2013 for another VA examination.  

Following the required development, the RO issued a rating decision in September 2017 which granted bilateral plantar fasciitis and increased the evaluation of the Veteran's scars of the lower left extremity to 20 percent effective April 14, 2017.  The grant of service connection for bilateral plantar fasciitis of the feet represents a full grant of the benefits sought by the Veteran for plantar fasciitis.  Accordingly, the issue of service connection for plantar fasciitis of the left foot is no longer before the Board.  

FINDING OF FACT

In a written and signed statement received in September 2017, prior to the promulgation of a Board decision, the Veteran withdrew his claim for a higher (compensable) initial disability rating for scars on the left lower extremity from January 14, 2013.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal for a higher (compensable) initial disability rating for scars on the left lower extremity from January 14, 2013 have been met. 38 U.S.C. § 7105 (b) (2), (d) (5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105 (2012), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision. Withdrawal may be made by the veteran or by his or her authorized representative. 38 C.F.R. § 20.204 (2017).

In September 2017, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran withdrawing his claim for a higher (compensable) initial disability rating for scars on the left lower extremity from January 14, 2013  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal further as to this issue. 

ORDER

The appeal for entitlement to a higher (compensable) initial disability rating for scars on the left lower extremity from January 14, 2013 is dismissed. 


____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


